UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05469 The Wexford Trust (Exact name of registrant as specified in charter) 5000 Stonewood Drive, Suite 300 Wexford, PA15090-8388 (Address of principal executive offices) (Zip code) Ronald H. Muhlenkamp Muhlenkamp & Company, Inc. 5000 Stonewood Drive, Suite 300 Wexford, PA15090-8388 (Name and address of agent for service) (724) 935-5520 or (800) 860-3863 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2007 Date of reporting period:September 30, 2007 Item 1. Schedule of Investments. THE MUHLENKAMP FUND (A Portfolio of the Wexford Trust) SCHEDULE OF INVESTMENTS September 30, 2007 (Unaudited) Name of Issuer or Title of Issue Shares Value COMMON STOCK - 99.6% Automobiles & Components - 5.6% Goodyear Tire & Rubber Co. (a) 700,000 $ 21,287,000 Harley-Davidson, Inc. 400,000 18,484,000 National R.V. Holdings, Inc. (a) 218,970 96,348 Thor Industries, Inc. 1,287,100 57,906,629 Winnebago Industries, Inc. 418,200 9,986,616 107,760,593 Banks - 2.2% Washington Mutual, Inc. 1,211,687 42,784,668 Capital Goods - 13.9% Boeing Company 400,000 41,996,000 Caterpillar, Inc. 920,000 72,155,600 Graco, Inc. 206,707 8,084,311 Innovative Solutions and Support, Inc. (a) 485,300 9,206,141 Rush Enterprises, Inc. - Class A (a) 186,605 4,730,437 Rush Enterprises, Inc. - Class B (a) 282,005 6,720,179 Terex Corp. (a) 1,128,200 100,432,363 Wesco International, Inc. (a) 600,000 25,764,000 269,089,031 Consumer Durables - 3.8% Stanley Furniture Co., Inc. (d) 621,800 10,104,250 Whirlpool Corp. 701,400 62,494,740 72,598,990 THE MUHLENKAMP FUND (A Portfolio of the Wexford Trust) SCHEDULE OF INVESTMENTS September 30, 2007 (Unaudited) Name of Issuer or Title of Issue Shares Value Diversified Financials - 11.8% Capital One Financial Corp. 154,700 $ 10,276,721 Citigroup, Inc. 1,770,000 82,605,900 Countrywide Financial Corp. (c) 2,691,998 51,174,882 Merrill Lynch & Company, Inc. 981,700 69,975,576 Morgan Stanley 243,000 15,309,000 229,342,079 Energy - 21.1% Anadarko Petroleum Corp. 2,085,600 112,101,000 ConocoPhillips 1,095,400 96,143,258 Devon Energy Corp. 1,337,700 111,296,640 Nabors Industries, Ltd. (a)(b) 2,880,000 88,617,600 408,158,498 Food Beverage & Tobacco - 4.5% Altria Group, Inc. 1,265,580 87,995,777 Health Care Equipment & Services - 6.2% Kinetic Concepts Inc. (a) 300,000 16,884,000 UnitedHealth Group, Inc. 2,131,200 103,214,016 120,098,016 Homebuilding - 1.2% NVR, Inc. (a) 50,000 23,512,500 Home Health Care - 0.5% Amedisys Inc. (a) 250,000 9,605,000 Insurance - 8.1% The Allstate Corp. 1,120,200 64,064,238 American International Group, Inc. 1,146,100 77,533,665 Fidelity National Financial, Inc. 803,908 14,052,312 155,650,215 THE MUHLENKAMP FUND (A Portfolio of the Wexford Trust) SCHEDULE OF INVESTMENTS September 30, 2007 (Unaudited) Name of Issuer or Title of Issue Shares Value Materials - 11.2% BHP Billiton, Ltd. - ADR 1,510,100 $ 118,693,860 Cemex S.A. de C.V. - ADR (a) 2,904,913 86,914,997 NovaGold Resources, Inc. (a)(b) 634,700 10,478,897 216,087,754 Pharmaceuticals & Biotechnology - 0.1% Marshall Edwards, Inc. (a) 75,607 235,894 Novogen, Ltd. - ADR (a) 250,360 2,082,995 2,318,889 Software & Services - 1.7% Fidelity National Information Services, Inc. 736,797 32,691,683 Technology Hardware & Equipment - 7.7% Cisco Systems, Inc. (a) 2,500,000 82,775,000 Corning Inc. 1,500,000 36,975,000 Harris Corp. 200,000 11,558,000 Intel Corp. 16,000 413,760 International Business Machines Corp. 140,000 16,492,000 148,213,760 Total Common Stocks (Cost $1,331,773,443) $ 1,925,907,453 THE MUHLENKAMP FUND (A Portfolio of the Wexford Trust) SCHEDULE OF INVESTMENTS September 30, 2007 (Unaudited) Name of Issuer or Title of Issue Principal Amount Value SHORT-TERM INVESTMENTS - 0.1% United States Treasury Bill $2,413,000 $ 2,400,261 Total Short-Term Investments (Cost $2,400,261) 2,400,261 TOTAL INVESTMENTS - 99.7% (Cost $1,334,173,704) 1,928,307,714 OTHER ASSETS IN EXCESS OF LIABILITIES - 0.3% 5,562,049 TOTAL NET ASSETS - 100.0% $ 1,933,869,763 ADR American Depositary Receipt (a) Non income producing security. (b) Foreign company. (c) Shares are held to cover all or a portion of a corresponding written option contract. (d) Affiliated issuer (An issuer in which the Fund's holdings represent 5% or more of the outstanding voting securities of the issuer is an "affiliated" issuer as defined in the Investment Company Act of 1940.) SCHEDULE OF OPTIONS WRITTEN September 30, 2007 (Unaudited) Contracts Name of Issuer or Title of Issue (100 Shares Per Contract) Value WRITTEN CALL OPTIONS - 0.0% Countrywide Financial Corp. Expiration October 2007, Exercise Price $22.50 1,000 $ 20,000 Expiration January 2010, Exercise Price $30.00 31 10,540 30,540 WRITTEN PUT OPTIONS - 0.0% Countrywide Financial Corp. Expiration October 2007, Exercise Price $22.50 1,000 360,000 Total Options Written (Premiums received $768,096) $ 390,540 The cost basis of investments for federal income tax purposes at September 30, 2007 was as follows*: Cost of investments $1,339,837,796 Gross unrealized appreciation $625,360,184 Gross unrealized depreciation (69,890,266) Net unrealized appreciation $588,469,918 *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Item 2. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)The Wexford Trust By (Signature and Title) /s/ Ronald H. Muhlenkamp Ronald H. Muhlenkamp, President Date11./14/2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Ronald H. Muhlenkamp Ronald H. Muhlenkamp, President Date11./14/2007 By (Signature and Title)/s/ James S. Head James S. Head, Treasurer Date11/14/2007 * Print the name and title of each signing officer under his or her signature.
